Citation Nr: 0826538	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-00 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.

In a rating decision dated in October 2002, the Regional 
Office (RO) denied the veteran's claim for service connection 
for PTSD.  He was notified of this determination and of his 
right to appeal by a letter dated later that month, but a 
timely appeal was not received.  By rating action dated in 
August 2004, the RO concluded that new and material evidence 
had not been submitted and the veteran's claim for service 
connection for PTSD remained denied.  He filed a timely 
appeal to the Board of Veterans' Appeals (Board).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
PTSD.  He claims that he served as a boiler technician on 
board the USS Bennington and that he witnessed the death of a 
friend on the ship.  He alleges that his friend was caught in 
the propeller of a plane, and that he had to clean up the 
remains.  During the hearing before the undersigned, the 
veteran was unable to provide the name of his friend who was 
killed or when the incident occurred.  The Board notes that 
prior to his initial claim for service connection for PTSD, 
the RO sent the veteran a letter in April 2002 requesting 
additional information concerning his stressor.  He did not 
respond to this letter.  The Board believes the veteran 
should be afforded another opportunity to provide the 
information, but he is to be informed of the consequences of 
his failure to cooperate.  See 38 C.F.R. § 3.655 (2007).

The Veterans Claims Assistance Act (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002), 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the appellant is expected 
to obtain and submit, and which evidence will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the claim on appeal.  Thus, on 
remand the RO should provide corrective notice.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
essentially stated that VA must notify a claimant of the 
evidence and information that is necessary to reopen a claim 
and of what evidence and information is necessary to 
establish entitlement to the underlying claim of the benefits 
sought by the claimant.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
claim for service connection for PTSD.  The Board notes that 
the RO has not furnished the veteran the appropriate notice 
for this claim.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  The RO/AMC must review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to whether new 
and material evidence has been submitted 
sufficient to reopen the veteran's 
previously denied claim for service 
connection for PTSD.  The notice should 
also address what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial, as outlined by 
the Court in Kent, 20 Vet. App. 1.  

2.  The RO/AMC should contact the veteran 
and ask him to provide as much detail as 
possible regarding the alleged stressful 
incident in which he states a friend was 
killed in a helicopter accident.  He 
should clarify the date of the incident.  
The veteran should be told that the 
information is necessary to obtain 
supportive evidence of the alleged 
stressful event and that failure to 
respond may result in adverse action.

3.  If the veteran provides the requested 
information, the RO should contact Naval 
Historical Center, Naval Aviation History 
Office, c/o Mr. Mark Evans, 1242 10th St. 
S.E., Washington Naval Yard, Washington, 
D.C. 20374-5059.

4.  If, and only if, a stressor is 
verified following the receipt of 
additional evidence, the veteran should 
then be afforded a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disability.  
The examiner should state whether he has 
PTSD and, if so, whether it is due to the 
verified in-service trauma.  All 
necessary tests should be performed.  The 
rationale for all opinions expressed must 
be set forth.  The claims folder should 
be made available to and reviewed by 
examiner in conjunction with the 
examination.

5.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

